Citation Nr: 0603526	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 807	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

 
1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disability.  

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969 and from April to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania. 

The veteran testified at a hearing before a Decision Review 
Officer at the RO&IC in July 2005.  A transcript of the 
proceeding is on file.  

Because further development is required, the claim for a low 
back disability is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
hearing loss is causally related to his military service.

2.  The medical evidence of record also does not show the 
veteran has tinnitus.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service, 
either.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).



In this case, VA notified the claimant by letters dated in 
December 2003 and January 2004 of procedural developments 
regarding his claims.  These letters advised that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (i.e., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decisions appealed, the August 2003 and April 2005 statements 
of the case (SOCs) and the September 2005 supplemental 
statement of the case (SSOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA and private 
medical records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran has not identified records from non-VA medical 
sources that must be obtained.  In fact, in January 2006, the 
veteran's representative faxed a statement to VA indicating 
he felt the evidence of record was "sufficient to grant 
compensation" and, therefore, requested that the 60-day 
waiting period for submitting additional evidence be waived.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable rating decision on a claim for VA 
benefits.

Here, a review of the record reveals that in regards to the 
tinnitus claim the veteran was provided notice of the VCAA 
prior to the initial adjudication of this claim by rating 
decision in April 2004.  But he was not provided notice of 
the VCAA prior to the initial adjudication of his hearing 
loss claim by rating decision in April 2002.  In Pelegrini 
II, however, the Court clarified that in these type 
situations VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if that 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO&IC readjudicated the 
veteran's hearing loss claim and sent him an SSOC in 
September 2005, following the VCAA notice compliance action.  
This SSOC considered his claim in light of the additional 
evidence that had been submitted or otherwise obtained since 
the initial rating decision in question and SOC.  He was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
In January 2006, the veteran, through his representative, 
indicated he had no further evidence or argument to submit.  

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2005).

VA's General Counsel, however, held in VAOPGCPREC 1-2004 
(Feb. 24, 2004) that the "fourth element" requirement of 
Pelegrini I was non-binding obiter dictum.  Id. at 7.  This 
is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially identical.  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

Here, the January 2004 letter advised the veteran:  "Send us 
any medical reports you have."  See the January 20, 2004 
letter, page 2.  This language satisfies 38 C.F.R. § 
3.159(b)(1) insofar as requesting the veteran submit 
supporting evidence.  See also Mayfield, supra, indicating 
there is no substantive distinction between requesting that 
the veteran submit evidence supportive of his claim, 
rather than evidence pertaining to it.

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption, however, 
is rebuttable by probative evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran seeks service connection for hearing loss and 
tinnitus.  He contends that he worked on the flight line 
during service where he was constantly exposed to loud noise 
from jet planes.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability 
[to include, if applicable, within the presumptive period]; 
and (3) medical nexus.  See Hickson, supra.



In regards to the hearing loss claim, the only relevant 
evidence of record consists of a private audiogram report 
dated in May 2000.  This report is uninterpreted as to pure 
tone threshold results.  The Board notes, however, that the 
audiogram appears to show the veteran has hearing loss in 
both ears for VA purposes and indeed the examiner diagnosed 
mild to moderate sensorineural hearing loss in both ears.  
So Hickson element (1) has been met concerning this claim for 
hearing loss.

With regards to the tinnitus claim, though, the medical 
evidence of record is completely devoid of any medical 
finding or diagnosis pertaining to this condition.  The Board 
has carefully reviewed the May 2000 private audiogram; 
however, the examiner does not mention or diagnosis tinnitus.  
And despite a VCAA request from the RO&IC, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of tinnitus.  Therefore, Hickson element (1) has 
not been satisfied in response to this claim.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed tinnitus, 
service connection may not be granted.  The veteran's 
tinnitus claim fails on this basis alone.  But for the sake 
of completeness, the Board will also briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the service medical records reveals no evidence 
of hearing loss in either ear.  The May 1970 separation 
examination found the veteran's hearing to be within normal 
limits.  The record reflects that bilateral hearing loss was 
initially identified in May 2000, so approximately 30 years 
after he was discharged from the military.  There is no 
medical evidence indicative of bilateral hearing loss at any 
earlier date.  Moreover, because the medical records do not 
suggest the presence of bilateral hearing loss for several 
decades after service, the statutory presumption pertaining 
to sensorineural hearing loss specifically is not applicable 
in this case.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

With regards to tinnitus, service medical records are 
completely negative for any record of this condition - 
either by complaint (of ringing in the ears) or objective 
clinical diagnosis.  So Hickson element (2) has not been met.

With respect to in-service injury, the veteran, who was a 
weapons mechanic, has testified that he was exposed to loud 
jet engine noise while working on the flight line in service.  
The Board does not doubt that he, or for that matter any 
member of the United States Air Force, would be exposed to 
jet engine noise in that capacity.  However, this is not the 
same as being injured due to acoustic trauma and having 
resulting chronic disability.

That is to say, the Board declines to equate the mere 
presence of this veteran on an Air Force base with injury to 
the ears caused by acoustic trauma.  Although the veteran, 
like virtually all Air Force veterans, was exposed to jet 
engine noise in service at some point in time, this does not 
automatically mean there was injury caused thereby.  The 
veteran and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none.  Thus, while not necessarily disagreeing that the 
veteran was exposed to loud noise, even in the environment 
mentioned, the Board rejects the notion that acoustic trauma 
and resulting ear damage should be conceded.  There is no 
objective evidence that the veteran was exposed to hazardous 
levels of noise in the performance of his duties.

With respect to in-service acoustic trauma, as with all 
questions this must be answered based on evaluation of the 
entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In this case, the record is devoid 
of any objective evidence of acoustic trauma and/or injury to 
the ears in service.



In essence, the veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.]  In addition, to the extent the veteran is 
contending he sustained an ear injury in service, his recent 
statements are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran long after the fact].

As to element (3), medical nexus, there is no competent 
medical opinion of record linking the veteran's hearing loss 
and claimed tinnitus to his military service.  It is clear 
that in the absence of any disease or injury in service and 
any current tinnitus a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  And as discussed above, the veteran is not 
competent to provide an opinion, himself, on medical matters 
such as the etiology of diseases.  See Espiritu; see also 38 
C.F.R. § 3.159(a)(1).  His statement is not, therefore, 
probative of a nexus between his hearing loss and tinnitus 
and his military service.  See also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  

For these reasons, the preponderance of the evidence is 
against the veteran's claims for service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied as there is no reasonable doubt concerning 
this to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for hearing loss is denied. 

The claim for service connection for tinnitus also is denied.  


REMAND

3.  Entitlement to service connection for a low back 
disability. 

Reasons for remand

As indicated above, under Hickson, three elements must be 
met:  (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

The evidence of record reflects multiple diagnoses regarding 
the low back, including lumbosacral strain and low back pain 
with right lumbosacral radiculopathy.  The service medical 
records include the report of a physical examination in 
February 1969 showing a complaint of occasional low back pain 
since December 1968 (bearing in mind the veteran began 
serving on active duty in the military in January 1968).  A 
National Guard examination from February 1970, when the 
veteran was not on active duty, shows an impression of 
lumbosacral strain.  Examination in May 1970, while the 
veteran was on active duty, gives a history of frequent back 
trouble with no treatment sought and no complications or 
sequela (residuals).  Given this evidence, the Board finds 
that Hickson elements (1) and (2) arguably have been met.

But other records show the veteran also has suffered at least 
two additional back injuries since service.  He was diagnosed 
with a traumatic thoraco-lumbar strain following an 
automobile accident in July 1986.  And private treatment 
records show he also was diagnosed with a lumbosacral strain 
in April 2002 following a civilian work-related injury.

The veteran worked as a police officer and reported hurting 
his lower back when he tried lifting a heavy defendant off 
the floor.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  Based on the 
existing evidence, it is unclear whether any current problems 
the veteran may be experiencing with his low back are a 
residual of his service in the military or, instead, the two 
intercurrent injuries that he has sustained during the years 
since service.  So a medical nexus opinion must be obtained 
to assist in making this important determination.

Accordingly, the low back claim is REMANDED to the RO&IC (via 
the AMC) for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of any current low back 
disability.  The claims folder should be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand.  The examiner should 
express an opinion as to whether any 
currently diagnosed low back disability 
is at least as likely as not (i.e., 50 
percent or more probability) related to 
the veteran's military service as opposed 
to any additional injuries he has 
sustained since service.  The examiner 
should discuss the rationale of the 
opinion.

2.  Then readjudicate the claim 
concerning the low back in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


